Citation Nr: 0102479	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-20 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
left thumb and index finger, claimed as secondary to a 
service-connected prosthetic implant of the left elbow.  

2.  Entitlement to an increased rating for residuals of a 
prosthetic implant of the left elbow, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 1998 and March 
1999 by the Department of Veterans Affairs (VA), St. Louis, 
Missouri, Regional Office (RO).


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, the VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of which 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, (2000).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The Board has found that additional development of evidence 
is warranted with respect to the claim for service connection 
as well as for the claim for an increased evaluation.  

In the informal hearing presentation of September 2000, the 
veteran's representative asserted that additional development 
was required because the VA examination did not include an 
opinion regarding whether the left hand neuropathy was 
aggravated by the left elbow surgery.  In reviewing the 
examination report which is dated in November 1999, the Board 
notes that the examiner stated that "Carpal tunnel syndrome 
is unlikely to be caused by his left elbow surgery.  It is 
possible that he might have had mild carpal tunnel syndrome 
prior to his surgery, which may have been exacerbated during 
the surgery, etc."  The Board notes that an opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish support a claim.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient).

The Board finds that, in light of the heightened duty to 
obtain medical opinions, the RO should obtain an opinion 
regarding whether the claimed left hand disorder was caused 
or aggravated by the service-connected left elbow disorder.  
For these reasons, further assistance to the veteran with the 
development of evidence is required, and another orthopedic 
examination is required to properly assess the veteran's 
orthopedic disabilities.  

As to the increased evaluation issue, the Board notes that 
the veteran was examined most recently for disability 
evaluation in November 1999.  At that time, the examiner did 
not indicate range of motion of the left elbow.  The 
veteran's disability is rated according to pain and 
limitation of motion as well as on weakness.  

Elbow replacement (prosthesis). Prosthetic replacement of the 
elbow joint: For 1 year following implantation of prosthesis, 
a 100 percent rating is provided. With chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity (major), a 50 percent rating is provided. 
With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 5205 
through 5208. Minimum evaluation, 30 percent. Diagnostic Code 
5052.
#8 C.F.R. Part 4, Diagnostic Code 5052 (2000).  

Other potentially applicable code provisions must also be 
considered.  Limitation of flexion of the forearm (major) to 
45°shall be rated 50 percent. Flexion limited to 55° shall be 
rated 40 percent. Flexion limited to 70° shall be rated 30 
percent. Flexion limited to 90°shall be rated 20 percent and 
flexion limited to 100°shall be rated 10 percent. Flexion 
limited to 110°shall be rated 0 percent. Diagnostic Code 
5206.

Impairment of supination and pronation (major), with loss of 
(bone fusion), the hand fixed in supination or hyperpronation 
shall be rated 40 percent. The hand fixed in full pronation 
shall be rated 30 percent. The hand fixed near the middle of 
the arc or moderate pronation shall be rated 20 percent. 
Limitation of pronation with motion lost beyond middle of arc 
shall be rated 30 percent. Motion lost beyond last quarter of 
arc, the hand does not approach full pronation, shall be 
rated 20 percent. Limitation of supination to 30° or less 
shall be rated 10 percent. Diagnostic Code 5213.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent; with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 10 
percent. Note (1): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion. Note (2): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic codes 5013 to 5024, inclusive. Diagnostic Code 
5003.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement. For the elbow, 
flexion 0 to145 degrees, forearm pronation 0 to 80 degrees 
and forearm supination 0 to 85 degrees.

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid- 
position 0° between supination and pronation. 38 C.F.R. § 
4.71.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2000) must also be considered, and the 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) (emphasis added).  Thereafter, in Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996), it was held that functional 
loss due to pain will be rated at the same level as the 
functional loss where motion is impeded.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left elbow 
disorder and to obtain an opinion 
regarding the etiology of any disorder of 
the left hand.  
The veteran must be informed in writing 
of the potential consequences of his 
failure to appear for any scheduled 
examination, and a copy of this notice 
must be associated with the claims file.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  The examiner 
should also offer an opinion as to 
whether the veteran has a left hand 
disorder, and if so, whether such a 
disorder was caused or aggravated by the 
veteran's service-connected left elbow 
disorder.  The opinion should be 
expressed in terms of whether it is at 
least as likely as not that the service-
connected left elbow disorder caused or 
aggravated a disorder of the left hand.  
The examiner should indicate, if 
feasible, the extent of any such 
aggravation on a percentage basis. See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998).  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claims.  The RO should readjudicate the 
claim for entitlement to an increased 
rating for the service-connected 
disability in light of DeLuca.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 must be considered.  The claim 
for secondary service connection for a 
left hand disorder should be adjudicated 
in accordance with 38 C.F.R. § 3.310(a) 
(2000) (service connection may also be 
granted for disability shown to be 
proximately due to or the result of a 
service-connected disorder) and Allen v. 
Brown, 7 Vet. App. 439 (1995) (service 
connection may be granted for a disorder 
which is caused by a service-connected 
disorder, or for the degree of additional 
disability resulting from aggravation of 
a nonservice-connected disorder by a 
service-connected disorder).

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


